UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL GLEN RILEY, a/k/a Kendu,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:98-cr-00101-HEH-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Glen Riley, Appellant Pro Se.  Heather Hart Mansfield,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl      Glen     Riley       appeals       the     district       court’s       order

denying    his    18   U.S.C.     §    3582(c)(2)          (2012)    motion.        We    have

reviewed the record and conclude that the district court did not

abuse its       discretion      in     denying      Riley’s       motion.         See   United

States     v.    Smalls,        720 F.3d 193,     195     (4th     Cir.       2013).

Accordingly,      we     affirm       the   district        court’s       order.        United

States    v.    Riley,    No.     3:98-cr-00101-HEH-1             (E.D.     Va.    Sept. 28,

2016).     We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented       in     the    materials

before    the    court    and     argument         would    not     aid    the    decisional

process.


                                                                                    AFFIRMED




                                               2